Citation Nr: 0934157	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  06-20 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for epilepsy, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his daughter


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to 
September 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied an increase to a rating higher than 30 percent for 
epilepsy.

In September 2007, the Veteran had a Travel Board hearing at 
the RO before the undersigned Veterans Law Judge.  In 
November 2007, the Board remanded the claim for the 
development of additional evidence.  The Board is satisfied 
that there has been substantial compliance with the remand 
directives and the Board may proceed with review.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

From about 2004 forward, the Veteran's epilepsy has been 
manifested by an average of at least one major seizure in 
three months.


CONCLUSIONS OF LAW

The frequency of the Veteran's major seizures meets the 
criteria for an 80 percent disability rating for epilepsy.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 
8910 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Increased Rating for Epilepsy

In 1945, shortly after separation from service, the Veteran 
submitted a claim for service connection and VA disability 
compensation for headaches.  The RO granted, effective from 
the Veteran's separation from service, service connection for 
anxiety psychoneurosis, associated with headaches.  The RO 
assigned a 10 percent disability rating for that disorder.  
In 1958, the RO changed the description of the disability to 
grand mal epilepsy, and increased the rating to 30 percent.

In March 2005, the Veteran submitted a claim for an increase 
above the existing 30 percent disability rating for his 
service-connected epilepsy.  Disability ratings are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth in the VA Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two ratings 
are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  The Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Therefore, the Board will consider 
whether different ratings are warranted for different time 
periods.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

The RO has evaluated the Veteran's epilepsy under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8910.  Under that code, epilepsy, 
with seizures, is evaluated under a general formula, as 
follows:

Averaging at least 1 major seizure per 
month over the last year  
.........................................
.............. 100 percent

Averaging at least 1 major seizure in 3 
months over the last year; or more than 
10 minor seizures weekly
   
.........................................
............................. 80 percent

Averaging at least 1 major seizure in 4 
months over the last year; or 9-10 minor 
seizures per week  ... 60 percent

At least 1 major seizure in the last 6 
months or 2 in the last year; or 
averaging at least 5 to 8 minor seizures 
weekly  
.........................................
.................  40 percent

At least 1 major seizure in the last 2 
years; or at least 2 minor seizures in 
the last 6 months  ............... 20 
percent

A confirmed diagnosis of epilepsy with a 
history of seizures  ............................................ 10 
percent

The rating schedule describes major and minor seizures as 
follows:

Note (1): A major seizure is 
characterized by the generalized tonic-
clonic convulsion with unconsciousness.

Note (2): A minor seizure consists of a 
brief interruption in consciousness or 
conscious control associated with staring 
or rhythmic blinking of the eyes or 
nodding of the head ("pure" petit mal), 
or sudden jerking movements of the arms, 
trunk, or head (myoclonic type) or sudden 
loss of postural control (akinetic type).

38 C.F.R. § 4.124a.

In his March 2005 claim for an increased rating for epilepsy, 
the Veteran asserted that his epilepsy had increased in 
severity.  Records of VA outpatient treatment of the Veteran 
in 2005 contain accounts of the Veteran's symptoms, including 
seizures.  In April 2005, the Veteran reported having fallen 
earlier that month.  In May 2005, the Veteran reported having 
had an episode of loss of consciousness while he was in 
Florida.  The Veteran's wife reported that, since returning 
from Florida, the Veteran had had similar episodes, in which 
he became unresponsive and he was shaking.

On VA medical examination in May 2005, the Veteran reported a 
long history of episodes of feeling lightheaded, and 
sometimes passing out.  He related having had six such 
episodes over the two years preceding the examination.  He 
stated that he was on the anti-seizure medication, Dilantin.

In VA outpatient treatment in June 2005, the Veteran reported 
having one to two seizures per month.  He stated that he 
could abort most of the seizures by putting his head between 
his knees.  In July 2005, the Veteran and his wife reported 
that there was no change in the frequency of his seizures.  
They indicated that they had been underreporting his seizures 
because they wanted the Veteran to be allowed to drive.

In the July 2005 rating decision, the RO continued the 30 
percent rating for epilepsy.  In a July 2005 notice of 
disagreement, the Veteran questioned whether the RO was aware 
of all of his seizures.  He reported having had about three 
seizures while he was in Florida.  He stated that he had 
experienced a few seizures since returning home in March.  He 
indicated that during some seizures he had fallen and 
sustained injuries.

In VA outpatient treatment in August 2005, the Veteran 
reported having had no seizures since last his visit.  His 
wife confirmed that history.  In September 2005, the Veteran 
reported having had two blackouts since his last visit.  The 
treating practitioner increased the dose of one of the two 
medications prescribed for the Veteran's epilepsy.  In 
October 2005, it was noted that the appointment had been 
moved earlier due to the Veteran having breakthrough 
seizures, despite taking medications.  The Veteran indicated 
that he had had no further seizures since the medication dose 
had been increased   In December 2005, the Veteran reported 
having had no seizures since June.  His wife confirmed that 
history.

In 2006, the Veteran submitted statements from persons who 
had witnessed him having seizures and/or falling.  Mr. R. L. 
wrote that in December 2005 he helped the Veteran up after 
the Veteran fell in an icy parking lot.  Ms. D. F. wrote that 
she witnessed the Veteran lose consciousness and fall to the 
ground, for no apparent reason, on two occasions, one in May 
2005 and one in June 2005.  Ms. S. K. wrote that in June 2005 
she saw the Veteran have a seizure and fall to the ground, 
with loss of consciousness.

In his April 2006 substantive appeal, the Veteran stated that 
sometimes he felt a seizure coming on, and was able to sit 
with his head between his knees and avoid losing 
consciousness.  He reported having had a seizure with loss of 
consciousness earlier in April 2006.

The Veteran's claims file contains records of July 2007 
treatment at Lawrence General Hospital in Lawrence, 
Massachusetts.  The records reflected the report that in 2007 
the Veteran had started having frequent falls.  The Veteran 
was brought to that hospital's emergency room for evaluation.  
It was reported that the Veteran had a history of seizure 
disorder, and that he had experienced more seizures recently.  
A treating practitioner noted that the Veteran had a 
shuffling gait, with some loss of balance.  The hospital 
records contain a discharge diagnosis of frequent falls from 
dementia.

In the September 2007 Travel Board hearing, the Veteran again 
reported that sometimes he felt a seizure coming on, sat and 
put his head between his knees, and did not lose 
consciousness.  He stated that other times seizures came on 
suddenly, and he lost consciousness and fell, sometimes 
sustaining injury from the fall.  He related that he was 
taken by ambulance to the hospital after a seizure and fall 
in March 2007.  He indicated that the seizures were occurring 
more frequently.  The Veteran's daughter indicated that the 
Veteran was on medication for epilepsy.  She indicated that 
she administered his medication, because he had dementia and 
had trouble remembering the medication schedule.  The Veteran 
stated that seizures in which he lost consciousness occurred 
more than once a week, but not every day.  He indicated that 
such seizures occurred four to six times per month.  The 
Veteran's daughter stated that she had witnessed the Veteran 
have four to six seizures, with loss of consciousness, in the 
same day.  She indicated that the Veteran's seizures had 
become more frequent, and that she avoided being away from 
him because of the seizures.

In the November 2007 remand, the Board indicated that the 
Veteran should receive a new VA examination to evaluate the 
current severity of his epilepsy, including the 
characteristics and frequency of his seizures.

On VA examination in June 2009, the Veteran was accompanied 
by his son-in-law.  The examiner noted that the son-in-law's 
presence as an additional historian was important, because 
the Veteran had dementia.  The son-in-law stated that when 
the Veteran had a seizure, he fell to the ground, lost 
consciousness, and remained unconscious for about one minute.  
The son-in-law reported that such seizures occurred two to 
four times per year.  The son-in-law stated that the most 
recent seizure occurred six to eight weeks before the 
examination.  The son-in-law reported that the Veteran's 
daughter administered the Veteran's medications on a regular 
basis.  The son-in-law stated that the Veteran's seizure 
disorder was not getting worse.  The Veteran did not have any 
current complaints about his epilepsy.  The examiner observed 
that the Veteran was awake and was oriented to person, but 
not to place or time.  

Accounts of the Veteran's seizures include major seizures, in 
which he loses consciousness, and minor seizures, in which he 
is able to place his head between his knees and avoid losing 
consciousness.  Information from the Veteran and from persons 
who have witnessed his seizures indicate that, from about 
2003 or 2004, he averaged at least one major seizure every 
three months.  Thus, the manifestations of the Veteran's 
epilepsy warrant an 80 percent rating for the period 
addressed by his 2005 claim for an increased rating.  

The evidence does not indicate that the Veteran has had at 
least one major seizure per month, such as would warrant a 
100 percent rating.  More recently, there are some accounts 
of major seizures occurring that frequently.  Those accounts, 
however, are inconsistent with each other.  In the Travel 
Board hearing in 2007, the Veteran's daughter reported that 
the Veteran sometimes had seizures with loss of consciousness 
multiple times per day.  In the same hearing, the Veteran 
reported that he lost consciousness due to seizure four to 
six times per month.  In the 2009 VA examination, held to 
help address the inconsistent histories, the Veteran's son-
in-law reported that the Veteran had seizures with loss of 
consciousness two to four times per year.  The various 
statements from 2007 forward are not sufficiently consistent 
to show that the Veteran has major seizures monthly or more 
often.  Therefore, the evidence does not support any increase 
above the 80 percent rating warranted from 2005.

The Board's grant herein of an 80 percent rating for the 
Veteran's epilepsy raises a question as to whether the 
Veteran's service-connected disabilities (epilepsy and a left 
shoulder disability) make him unable to work.  VA regulations 
provide for the assignment of a total disability rating based 
on individual unemployability (TDIU) when a veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, and the veteran has 
certain combinations of ratings for service-connected 
disabilities.  If there are two or more disabilities, there 
must be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2008).  In implementing the rating increase that the Board 
has granted, the RO should determine whether a TDIU is 
warranted in the Veteran's case.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Although the appellant may have received inadequate notice 
with regard to the claim for increase, the record reflects 
that the purpose of the notice was not frustrated.  In an 
April 2005 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected epilepsy, the evidence must show that his condition 
had increased in severity.  The letter also explained that 
the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support his claim, and (3) providing 
a medical examination if necessary.  The July 2005 rating 
decision explained the criteria for the next higher 
disability rating available for the service-connected 
epilepsy under the applicable diagnostic code.  The April 
2006 statement of the case provided the appellant with the 
applicable regulations relating to disability ratings for his 
service-connected epilepsy, as well as the requirements for 
an extraschedular rating under 38 C.F.R. § 3.321(b) and 
stated that, pursuant to 38 C.F.R. § 4.10, disability 
evaluations center on the ability of the body or system in 
question to function in daily life, with specific reference 
to employment.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claims 
such that the essential fairness of the adjudication was not 
affected.  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the severity of 
the Veteran's epilepsy, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to an 80 percent disability rating for epilepsy 
is granted, subject to the laws and regulations controlling 
the disbursement of monetary benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


